Case 3:19-cv-00311-LRH-WGC Document 17
                                    16 Filed 05/06/20
                                             05/05/20 Page 1 of 2




                            1
Case 3:19-cv-00311-LRH-WGC Document 17
                                    16 Filed 05/06/20
                                             05/05/20 Page 2 of 2




                        6th day of May, 2020.




                                   ____________________________________
                                   LARRY R. HICKS
                                   UNITED STATES DISTRICT JUDGE




                             2
